In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 28, 1963 [misdescribed in the notice of appeal as “a final order of the Kings County Court * 6 * as of November 29, 1963”], which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered May 22, 1959 on his plea of guilty, convicting him of robbery in the second degree, and imposing sentence upon him as a second felony offender. Order affirmed. The application was made on the ground that the sentence imposed upon defendant as a second felony offender on May 22, 1959 was illegal because, upon defendant’s first conviction on April 11, 1955, there had been no compliance with the requirements of section 480 *682of the Code of Criminal Procedure. That claim may not be raised by coraw, nobis (People v. Sulivan, 3 N Y 2d 196). In any event, defendant failed to show that with respect to such 1955 conviction there had been a failure to comply with section 480 {People ex rel. Romano v. Johnston, 10 A D 2d 758, mot. for lv. to app. den. 8 N Y 2d 707). Beldoek, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.